EXHIBIT 10.262 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. September 28, 2012 Mr. Darren Arrington DTG Operations, Inc. 5330 E. 31st Street Tulsa, Ok 74135 Dear Mr. Arrington: This letter confirms the agreement (“Agreement”) between DTG Operations, Inc. (“DTG”) and General Motors, LLC (“GM”) regarding DTG’s purchase or lease of GM 2013 model year vehicles under i) the 2aily Rental Purchase Program, ii) the 2ational Fleet Purchase Program, and iii) other incentive programs available to DTG. The terms and conditions of this Agreement are as follows: 2(VN9) 1. General Terms and Conditions: a. GM will make available 2013 model GM vehicles under the terms and conditions of GM’s 2013 Model Year Daily Rental Purchase Program.(Refer to Attachment 1.) b. DTG has agreed to purchase or lease these GM vehicles from GM dealers in a mix which includes mostly GM’s higher priced models.(Refer to Attachment 3.) c. GM or its subsidiaries will purchase tendered model year 2013 vehicles from DTG that qualify for purchase under the terms and conditions of GM’s 2013 Model Year Daily Rental Purchase Program. (Refer to Attachment 1.) 2. YT8 Flat Rate Program: a. GM will make available the YT8 Flat Rate program for units noted in Attachment 3. b. All program parameters and rates for the YT8 Flat Rate program are detailed in Attachment 1D. c. YT8 units are not eligible for Matrix or Bonus Incentives. d. This program is subject to the terms and conditions in Paragraph 1. 3. DTG will provide to GM, at the beginning of each month, a four month schedule of anticipated vehicle returns.The schedule will breakout the vehicle returns by site for the current month, as well as the subsequent three months.Receipt of the information described in this section is a condition to pay incentives discussed in this Agreement. 2013MY NATIONAL FLEET RISK PURCHASE PROGRAM (VX7) 4. General Terms and Conditions: a. GM agrees to offer DTG the availability of 2013 model GM vehicles under the terms and conditions of GM’s 2013 Model Year National Fleet Risk Purchase Program.(Refer to Attachment 2). b. DTG will purchase or lease from GM dealers a minimum quantity of 2013 model GM vehicles at the agreed mix of units.(Refer to Attachment 2A.) A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. 5. National Fleet Risk Purchase Program Matrix Incentives: a. As long as DTG is compliant with its obligations under this Agreement to purchase the number of units and in a mix described in Attachment 2A, GM will provide DTG with Risk incentives as detailed in Attachment 2A in addition to any incentives due under the terms and conditions of GM’s 2ational Fleet Risk Purchase Program (Attachment 2).These Risk incentives are in lieu of other retail and fleet incentives. b. Payment of these incentives will be made upon submission of such vehicles in accordance Attachment 4. PROVISIONS APPLICABLE TO BOTH VN9 and VX7 PROGRAMS 6. 2013 Model Year Bonus: a. GM will offer DTG a 2013 Model Year volume bonus payment for all 2013 Model Year units acquired under GM’s 2013 Model Year Daily Rental Purchase Program (Attachment 1) and National Fleet Risk Program (Attachment 2). b. GM will pay DTG the 2013 Model Year bonus amount detailed in Attachment 3 and 2A. c. A minimum of “***” 2013 Model Year units must be entered into VOMS no later than “***”. d. This bonus is payable in “***” per the terms set forth in Attachment 4 excluding the electronic vin submission to RIMS. e. All vehicle minimum equipment requirements must be met on a monthly basis by carline per the terms of the Minimum Equipment Guidelines (Attachment 1A and 2A).If minimum equipment requirements are not met for the carline, the entire model year bonus may be forfeited for all volume purchased for that carline under that program.If there is a de minimus level of non-compliance by DTG, GM and DTG will discuss the situation based on the exact circumstances that lead to the non-compliance and will endeavor to resolve the matter.Non-compliance issues found during the semi-annual evaluations can be remedied at a later time during the Model Year by adjusting content on those brands not in compliance or adjusting content on other brands. 7. If DTG chooses to cancel any order placed by DTG through GM dealers, at event code 3000, GM will assess a fee of “***” per vehicle to be paid to GM upon demand. This fee will be waived if the current production week has been delayed more than three weeks from the original requested production week. This fee will not apply if DTG chooses to redirect the shipment of any vehicles in event code 3000. 8. All volume and mix requirements are subject to reasonable minor adjustments based upon mutual agreement between the parties when the exact circumstances faced by both parties are known at the time of vehicle delivery. a. If either party cannot fulfill any terms of this Agreement due to events beyond its control, such as acts of God, labor disputes, and severe economic downturns, the party affected by the event will promptly notify the other party and the parties will enter negotiations with the intent of minimizing the impact of the event on the business contemplated under this Agreement. 9. “***”. A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Selected General Motors vehicles are equipped with OnStar.For details regarding notification of OnStar equipment and services, please refer to Attachment 6. This Agreement is confidential between the Parties (DTG and GM) and is intended for the sole use of DTG and GM.This Agreement may not be disclosed to any person other than a party’s affiliates, their respective outside counsel, accountants, auditors and interested financial institutions and the SEC, except as required by legal process without the consent of the other Party. In the event of legal process, the Party served will notify the other Party or Parties to allow them sufficient time to interpose legal objections to disclosure. DTG will retain any documents or records relevant to vehicles purchased under this Agreement or any GM program and/or claims submitted for payment under this Agreement or any other GM program for two years after the close of the program.DTG will permit any designated representative of GM to examine, audit, and take copies of any accounts and records DTG is to maintain under this Agreement.DTG will make such accounts and records readily available at its facilities during regular business hours upon reasonable advanced notice.GM will furnish DTG with a list of any reproduced records.DTG will include similar record retention requirements in the Participating DTG Licensee’s Agreement. This letter represents the sole Agreement regarding the subjects herein between DTG and GM and can be modified only in a writing executed by an authorized representative of each of the Parties. This agreement will in all respects be interpreted, enforced and governed under the laws of the state of Michigan, without regard to the conflicts of law and principles thereof. A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. On behalf of General Motors, I would like to express my appreciation for your business and hope this Agreement will continue to strengthen our business relationship. Please return a copy of this letter acknowledging your agreement to the above. Very truly yours, /s/ EDWARD J. PEPER Date: 9/28/2012 Edward J. Peper General Motors U.S. Vice President, Fleet and Commercial Sales /s/ DARREN ARRINGTONDate: 10/2/2012 Darren Arrington Vice President DTG Operations, Inc. Approvals: /s/ ALAN S. BATEYDate: 9/28/2012 Alan S. Batey General Motors Vice President, U.S. Sales and Service /s/ EDWARD J. TOPORZYCKIDate: 9/27/2012 Edward J. Toporzycki General Motors CFO, Executive Director, U.S. Sales and Marketing Operations A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachments Key Attachment 12aily Rental Purchase Program Guidelines (VN9) Attachment 1A2inimum Equipment Guidelines Attachment 1B2urn-In Standards and Procedures Attachment 1CN/A Attachment 1D2lat Rate Program – Guidelines, Rates and Parameters Attachment 2 2ational Fleet Risk Purchase Program Guidelines (VX7) Attachment 2AVX7 Minimum Equipment Requirements and Incentives Attachment 32olume and Incentives Attachment 4Rental Incentives Payment Terms and Calendar Attachment 5N/A Attachment 6Onstar A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 1 GENERAL MOTORS 2013MY DAILY RENTAL PROGRAM GUIDELINES 1. PROGRAM NAME AND NUMBER: 2013 Model Year Daily Rental Program Guidelines for Daily Rental Customers (AP) Program Code:VN9 Program No. 01-13VN9AP0-1 2. PROGRAM DESCRIPTION: This program makes available to General Motors dealers and qualified daily rental customers purchase information on selected 2013 model year passenger cars and light duty trucks sold that are delivered by GM dealers to qualified daily rental customers and eligible for purchase by General Motors in accordance with these guidelines. The following are not eligible for this program: - Preferred Equipment Group (P.E.G.)/Option package discounts - Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans - Vehicles delivered from dealer inventory A qualified daily rental fleet customer must have a General Motors Fleet Account Number (GM FAN) to be eligible for any GM fleet incentive. 3. PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD: Program Start Date: Opening of 2013 model year ordering system Program End Date: When Dealers are notified that 2013 model year fleet orders are no longer being accepted by General Motors In Service Period: The In Service date is the Expiration in Transit date on the invoice plus five (5) days.Refer to Tier Program Parameters (Attachment 1C) and Flat Rate Program Parameters (Attachment 1D) for minimum and maximum in-service periods applicable to individual programs.All units to be purchased by General Motors under this program must be returned and accepted by July 31, 2015.Non-returned vehicles must remain in service a minimum of six (6) months (180 days) from in-service date.GM reserves the right to audit the daily rental customer to ensure compliance with the minimum six (6) month in-service requirement.Frame, fire, stolen, embezzled and/or water damaged vehicles which are ineligible for purchase have no minimum in-service period.Documentation on these vehicles must be retained on file for audit purposes. IMPORTANT - Acceptance of an order on any vehicle line does not constitute a commitment to build or to build within a specific time frame. All vehicles including non-returned vehicles supplied by GM under this agreement are subject to the export control laws and regulations of the United States (U.S.) and the daily rental customers and dealers shall comply with such laws and regulations. 4. ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY: Eligible Models: All new and unused 2013 GM models with the required minimum factory installed equipment levels specified in the Attachment 1A - Minimum Equipment Guidelines “MEG”, and processing options ordered for qualified daily rental customers for use as daily rental vehicles and delivered by GM dealers are eligible for this program. Required Options for Order and Delivery: All orders must contain the fleet processing option VN9 and the rental customer code to be enrolled in the Tier Program.Flat Rate programs will require an additional processing option.Refer to the Flat Rate Program Guidelines, Rates and Parameters (Attachment 1D) found in the rental customer’s contract for additional processing options.Vehicles must be ordered with minimum option requirements specified in the Minimum Equipment Guidelines (Attachment 1A - “MEG”). Processing Option VN9 will provide a net invoice - less holdback.Units ordered with option VN9 receive order date price protection (PRP). Dealers are responsible for including the proper processing option on all orders.Should errors occur in the ordering of vehicles, resulting in diversions or reinvoicing, the dealer may be charged an administrative fee by GM. All Orders must include the following: a. Valid GM FAN (Fleet Account Number) b. Option Codes: VN9 and rental customer code Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. c. Order Type:FDR d. Delivery Type: 020 – Daily Rental Dealer orders currently on hand or in the system that qualify for this program, and have the appropriate processing options, can be amended if they have not been released to production.This is the ordering dealer's responsibility. Units delivered to the rental customer’s drop ship sites must have the assigned rental customer code on the window label and delivery receipts must be checked to verify proper ownership of the vehicle.GM Customer Support should be contacted immediately regarding units delivered to the wrong drop ship site to determine the appropriate course of action.Units that were incorrectly delivered must not be placed into rental service.GM reserves the right to deny incentives on units in rental service that have been incorrectly delivered and accepted, or titled. 5. COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS: Vehicles enrolled in the 2013 Model Daily Rental Purchase Program are not eligible for any other fleet/retail program, including, but not limited to, the Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer Rent A Car program. FLEET CUSTOMERS (GM FAN HOLDERS) YES/NO GENERAL GM MOBILITY (MOB/MOC/R8L) N SALESPERSON / SALES MGR. INCENTIVES N CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS N GM BUSINESS CARD (UDB) N CONSUMER CASH N DEALER CASH N BONUS CASH N OPTION PACKAGE DISCOUNTS N PRICING PRICE PROTECTION/BONA FIDE SOLD ORDER (PPT W/VX7) N PRICE PROTECTION/ORDER DATE (PRP) Y ORDER/DELIVERY FLEET ORDERING & ASSISTANCE (VQ1/VQ2/VQ3) N INTRANSIT INTEREST CREDIT (C4C) Y RENTAL REPURCHASE (VN9) X FLAT-RATE REPURCHASE (YT1 THROUGH YT9) Y RISK (VX7) N GM DEALER RENT-A-CAR (FKR/FKL) N GOVERNMENT PSA/PURA/BID ASSISTANCE/CE (R6D/PBP/PBS) N FLEET/COMMERCIAL NATIONAL FLEET PURCHASE PROGRAM (FVX/FPP) N RETAIL ALTERNATIVE (CNC/CNE/CSE/CSR/CWE) N SMALL FLEET APR ALTERNATIVE (XMC) N GM'S BUSINESS CUSTOMERS CHOICE N TRUCK STOCKING (TSI) N MOTOR HOME INCENTIVE (R7Y) N SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE (R6H) N RECREATIONAL VEHICLE INCENTIVE (R6J) N DEMO - LIGHT DUTY DEALER (DEM/DEE) N DEMO - LIGHT DUTY SVM (DES) N SIERRA FLEET PEG (R7F/FLS) N FLEET PREFERRED EQUIPMENT GROUPS N COMPETITIVE ASSISTANCE PROGRAMS (CAP) N Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. 6. METHOD OF PAYMENT: Purchase payments will be issued within twenty-five (25) business days of General Motors acceptance as indicated on the General Motors Vehicle Condition Report and Acceptance Receipt Form AD006.For payment purposes, Monday through Friday are considered business days except for GM recognized holidays and days GM is closed. General Motors does not staff or process payment during the Christmas holiday or any period of time General Motors is closed. Payment processing will not resume until General Motors officially returns to work. Purchase payment is made in the form of a check to the title holder or financial institution upon receipt and clearance of proper paperwork at an approved GM turn-in site.Purchase payment will be delivered via the address shown on the title, or address information received in the form of a RAVE record, unless prior arrangements are made. The Payment Modification System (PMS) provides an effective method to redirect purchase checks to lending institutions as co-payee with the titled owner. If a lender and a daily rental customer desire co-payee/redirection, please direct requests for additional information in writing to: ACS Scott Hanson 2900 S. Diablo Way Ph# 602-797-5073 Suite 161 Fax 602-797-6551 Tempe, Az.85282 gmincentives@acs-inc.com 7. POLICY FOR CORRECTING VEHICLE IN-SERVICE DATES AND PROGRAM STATUS: It is the responsibility of the rental customer to identify the in service date and program status of all their vehicles and make any necessary corrections following the process discussed below. General Motors will make every effort to accommodate requests to rectify errors prior to the unit being grounded in RIMS. Changes will not be considered after the vehicle has a valid grounding record. In-Service Date Corrections: The GM In-Service date is always the Expiration in Transit as shown on the invoice plus five (5) days.If vehicles are delivered more that 10 days past the GM in-service date, they qualify for an in-service date adjustment. Submit the vin(s) in question with a copy of the signed delivery receipt to GM Rental Sales.The GM systems will be changed to show the delivery date as the new in-service date.All requests must be completed at least 15 days prior to submitting a grounding record to RIMS. Changes in Program Status: Units can be moved from the tiered program to a flat rate program or vice versa if a request is submitted to GM Rental Sales before the unit is grounded in RIMS or before December 31, 2013, whichever comes first.Units may be moved upon verification and approval by General Motors.Vehicles will be invoice adjusted in BARS to reflect a change in program enrollment.BARS will electronically transmit an updated Enrollment Record to RIMS within three (3) business days acknowledging the change throughout all GM systems. Request for program change on 2013 model year vehicles must be made prior to December 31, 2013 and 15 business days prior to a valid grounding record in RIMS. No change will be considered on in-service vehicles outside of this policy. 8. GENERAL PROGRAM GUIDELINES: A. General Motors defines a rental vehicle as: a. "The bona fide rental of a vehicle involving use and payment by a customer on an hourly, daily, weekly, or monthly basis.Usage of any such vehicle(s) by a customer for a period of four (4) consecutive months or longer shall be deemed to constitute leasing, and not rental, and will make the vehicle ineligible for incentives." b. If a vehicle enrolled in the Daily Rental Purchase Program is found to be on-rent (lease) to a customer in excess of the above guideline, or if the customer consecutively rents multiple enrolled vehicles for an aggregate term of four (4) or more months, all vehicles involved in such transactions will not be considered rental and will be ineligible for incentives.General Motors may audit the rental customer to ensure compliance with this guideline. B. All eligible units must be delivered to the rental customer through a General Motors dealership or a qualified drop-ship location.Purchases or deliveries made through any other entity or individual are ineligible for payment. C. General Motors reserves the right to audit dealer records and disqualify any sales allowance in the event such sales do not meet the program guidelines.All moneys improperly paid will be charged back.Failure to comply with these guidelines may result in the dealer being disqualified for future participation in fleet programs and terminations of dealer sales and service agreement(s). Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. D. Optional equipment and, in special circumstances, certain standard equipment can be added to and deleted from GM vehicles during the ordering and manufacturing process by retail, fleet and rental customers.It is the rental customer’s responsibility to ensure that actual vehicle content is properly disclosed to a buyer or transferee when disposing of a vehicle.Rental customers that use third party build specifications to promote the sale of their unit should be especially careful to ensure the accuracy of that data. E. General Motors reserves the right to cancel, amend, revise, or revoke any program at any time based on its sole business judgments.Final decisions in all matters relative to the interpretation of any rule or phase of this activity rest solely with General Motors. ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT CENTER AT 1-800-FLEET OP. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 1A GM VN9 Rental Program 2013MY Minimum Equipment Guidelines (VN9 MEG) 6/25/2012 NOTE: THIS IS ATTACHMENT 1D And/Or ATTACHMENT 3B (Min. Equip. Guidelines Referenced in Both Programs) Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. 2epurchase Rental Minimum Equipment (VN9) Change Log Date Brand Veh/Tab Model
